Case 2:19-cv-04355-SVW-E Document 41 Filed 08/19/19 Page 1 of 5 Page ID #:992
Case 2:19-cv-04355-SVW-E Document 41 Filed 08/19/19 Page 2 of 5 Page ID #:993
Case 2:19-cv-04355-SVW-E Document 41 Filed 08/19/19 Page 3 of 5 Page ID #:994
Case 2:19-cv-04355-SVW-E Document 41 Filed 08/19/19 Page 4 of 5 Page ID #:995
Case 2:19-cv-04355-SVW-E Document 41 Filed 08/19/19 Page 5 of 5 Page ID #:996




    On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                     the District of Columbia Bar does hereby certify that



                                 Sangjoon Han
         was duly qualified and admitted on February 7, 2011 as an attorney and counselor entitled to
          practice before this Court; and is, on the date indicated below, an Active member in good
                                               standing of this Bar.




                                                                             In Testimony Whereof,
                                                                         I have hereunto subscribed my
                                                                         name and affixed the seal of this
                                                                              Court at the City of
                                                                          Washington, D.C., on August
                                                                                    12, 2019.




                                                                               JULIO A. CASTILLO
                                                                                 Clerk of the Court




                                                                     Issued By:
                                                                              District of Columbia Bar Membership




  For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                      memberservices@dcbar.org.
